SNEDIKER, J.
Epitomized Opinion
This was an action for an injunction. The Jantha Light & Fuel Company in 1913 entered into a contract with the Village of Brookville for the purpose of selling to it natural gas for the consumption of its citizens. The Logan Gas Company subsequently in the same year entered into an agreement to furnish the gas to the Jantha Fuel Company in carrying out its contract with the plaintiff. All of these contracts were lived up to until 1919 when an Ordinance was passed increasing the charge for natural gas from the Jantha Company. The Logan Company continued to furnish gas to the former Company at its old price. Upon application in 1920 the Logan Company granted consent from the Public Utilities Commission of Ohio to discontinue further service. This prevented the Jantha Company from furnishing further gas under .its contract. The plaintiff thereupon filed an action for an injunction. In granting a restraining order the Court held:
1. The Supreme Court has exclusive jurisdiction to review the orders of the Public Utilities Commission, and it has been decided by that Court when construing the authority of the lower courts that they may not either directly or indirecly interfere with or review any such order.
2. Pending the decision of the Supreme Court, the Gas Company should be enjoined from closing or abandoning its service.
Injunction granted.